 



Exhibit 10.1
SETTLEMENT AGREEMENT
     Settlement Agreement (the “Settlement Agreement”) is entered into on this
24th day of January, 2008 by and between MasTec North America, Inc., a Florida
corporation (“Seller”), and ATLAS Traffic Management Systems LLC, a Delaware
limited liability company formerly known as LM-ITS Acquisition Company LLC
(“Buyer”).
     WHEREAS, the parties previously entered into that certain Asset Purchase
Agreement (the “Original Agreement”) dated as of November 9, 2006;
     WHEREAS, the parties subsequently entered into an Amended and Restated
Asset Purchase Agreement (the “Amended Agreement”) dated as of February 14, 2007
(the “Amended Agreement Date”) under which the parties amended and restated the
Original Agreement in full and Buyer acquired certain assets and assumed certain
liabilities as further specified in the Amended Agreement, including
substantially all of the Seller’s state Department of Transportation related
projects and assets (the “DOT Business”), on the terms and conditions set forth
in the Amended Agreement;
     WHEREAS, the parties have several outstanding disputes related to the
Original Agreement and the Amended Agreement, including without limitation
allegations by the Buyer of various asserted breaches by the Seller of the
representations, warranties and indemnification provisions of the Original
Agreement and the Amended Agreement and other alleged claims, all of which the
Seller denies;
     WHEREAS, the parties hereto have agreed to settle all such outstanding
disputes and all other claims or potential claims of Buyer against Seller, known
or unknown, and have further agreed that in exchange for the consideration set
forth below, Buyer shall release and discharge Seller from all claims,
liabilities and obligations of every kind, including without limitation, any and
all claims, liabilities, obligations and alleged breaches under the Original
Agreement and Amended Agreement, except as specifically set forth herein,
subject to the terms as hereinafter set forth.
     NOW, THEREFORE, in consideration of the promises and the respective
covenants and agreements of the parties contained herein, and intending to be
legally bound hereby, the parties agree as follows:
     1. Recitals. The recitals contained herein are true and correct and by this
reference are incorporated herein and made a part of this Settlement Agreement.
     2. Definitions. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Revised Amended Agreement,
including Exhibit A thereto (defined in Section 5 hereof).
     3. Payment.
          a. Settlement Payment. Seller shall pay to Buyer on the date hereof
the sum of $4,276,715 in cash by wire transfer of immediately available funds
(the “Settlement Amount”), representing the net of a total of $6,000,000 the
Seller has agreed to fund minus

Page 1 of 9



--------------------------------------------------------------------------------



 



$1,723,285, which represents the net of all amounts due Seller from Buyer for
work performed or services provided through December 31, 2007 (except for
amounts due Seller for work performed with respect to NCDOT Project No. 2059,
which amounts Buyer shall pay to Seller upon Buyer’s receipt thereof), which the
parties agree is currently due and owing by Buyer to Seller under the Amended
Agreement (the “Settlement Payment”).
          b. LADOT Settlement Payment.
               i) Seller shall pay to Buyer on the date hereof the sum of
$610,735, in cash by wire transfer of immediately available funds (the “LADOT
Settlement Amount”), representing the net of a total of $1,625,000 owing to
Buyer minus $1,014,265 in advances made by Seller to Buyer and a certain
settlement payment made by Seller to the State of Louisiana in connection with
the LADOT Projects. Payment of the LADOT Settlement Amount represents full
payment and final satisfaction of any and all amounts due or collectible from
(A) Seller and (B) Arch Insurance Company, Arch Reinsurance Company and any
present or future subsidiary or Affiliate of Arch Insurance Company
(collectively, “Arch”), in connection with, arising out of or related to the
completion of any of the LADOT Projects, including without limitation, under
Section 19(a)(iv) of the Amended Agreement. For purposes of this Settlement
Agreement, “LADOT Projects” shall have the same meaning as that set forth in the
Amended Agreement as follows: “the four Louisiana Department of Transportation
projects identified on Schedule 2(f)” of the Amended Agreement.
               ii) Buyer and its past and present officers, directors, members,
parent companies, subsidiaries, related entities, employees, representatives,
legal representatives, assigns, transferees, predecessors, heirs, principals,
attorneys, agents and all of Buyer’s other direct and indirect Affiliates
(collectively, the “Releasing Party”), for and in consideration of the LADOT
Settlement Amount and other good and valuable consideration, the receipt and
sufficiency are hereby acknowledged, agree that neither the Releasing Party nor
anyone on his, her or its behalf, shall assert, make or file any complaint,
charge, suit, action or other Claim (as defined in Section 7(a)) against Seller
or Arch or their respective past and present officers, directors, shareholders,
parent companies, subsidiaries, related entities, employees, representatives,
legal representatives, assigns, transferees, predecessors, heirs, principals,
attorneys, agents and all other direct and indirect Affiliates of Seller or
Arch, as the case may be (collectively, the “LADOT Released Parties”) with
respect to any LADOT Project, provided that (1) Seller pays the LADOT Settlement
Amount to Buyer in accordance with the terms hereof, and (2) the foregoing
release of Seller and Arch shall not release Arch from its obligation to remit
to Buyer any sums received by Arch from LADOT with respect to the LADOT Project
No. 2113, less (A) any attorneys’ fees and costs and (B) costs of removal of
liens for work, labor and materials incurred by Arch in connection with the
LADOT Projects (the “Arch Payment”). Buyer agrees that payment of the Arch
Payment will represent full payment and final satisfaction of any and all
amounts due or collectible from Arch under the completion contract between Buyer
and Arch dated August 31, 2007. In the event that any complaint, charge, suit,
action or other Claim is made, asserted or filed in breach of this
Section 3(b)(ii), the LADOT Released Parties shall be entitled to recover from
Buyer jointly and severally with any Releasing Party acting in breach of this
Section 3(b)(ii) their reasonable attorneys’ fees and costs incurred in
connection with any such breach at both the trial and appellate levels,
including all reasonable

Page 2 of 9



--------------------------------------------------------------------------------



 



attorneys’ fees and costs incurred in litigating entitlement to, or the amount
of, such attorneys’ fees and costs.
               iii) Notwithstanding anything to the contrary contained in this
Section 3(b) or in the Terminated Agreements and for avoidance of doubt,
accounts receivable relating to, or arising in respect of, the LADOT Projects
shall be deemed Acquired Receivables and any and all payments on account of such
accounts receivable heretofore or hereafter received by Seller shall be deemed
to have been received in trust for the benefit of Buyer, and shall be turned
over to Buyer, consistent with Section 13(e) of the Revised Amended Agreement,
within five (5) Business Days following the receipt thereof.
          c. Payment for Leasehold Improvements. Seller shall pay Buyer $192,500
(calculated based on the original allowance of $402,500 less $210,000, the total
of amounts previously paid by Seller for certain leasehold improvements), which
represents full payment and final satisfaction of any and all amounts due from
Seller with respect to leasehold improvements under the lease agreement between
Buyer as tenant and Seller as landlord dated February 14, 2007 relating to that
property known as 2801 S.W. 46th Avenue and 4601 S.W. 30th Street, Davie,
Florida 33314 (the “Triple Net Lease”) and the lease agreement between Buyer as
tenant and Seller as landlord dated February 14, 2007 relating to the shop
property located at 2801 S.W. 46th Avenue, Davie, FL 33314 (the “Shop Property
Lease”, and together with the Triple Net Lease, the “Leases”).
     4. Known Proceedings. As of the date hereof, other than Proceedings and
claims of which Buyer has Knowledge, Seller represents to Buyer that to its
Knowledge it has not received written notice from any third party regarding any
material claim against Seller regarding the Business other than (a) the Assumed
Proceedings set forth on Schedule 4(a)(viii) of the Revised Amended Agreement
(as defined in Section 5 hereof) and (b) the Excluded Proceedings.
Notwithstanding anything contained herein to the contrary, Seller’s
representation under this Section 4 shall survive for a period of 12 months from
the date hereof after which time such representation shall be of no further
force or effect. No claim may be brought with respect to Seller’s representation
under this Section 4 unless Buyer delivers to Seller written notice of such
claim (in the form required by Section 21(a) of the Revised Amended Agreement)
setting forth the basis for such claim (including a description of the breach
that has occurred) prior to the first anniversary of the date hereof. For
purposes of this Settlement Agreement, “Knowledge” means, with respect to
Seller, the actual knowledge, without inquiry, of C. Robert Campbell, Alberto de
Cardenas, Michele R. Laine and/or Corey Collins, and with respect to Buyer, the
actual knowledge, without inquiry, of Benjamin G. Mayer, Andro Nodarse-León,
James Fowler, Lewis Black, John Coyne and/or Daniel Wilkerson.
     5. Amendment and Restatement of Amended Agreement. Simultaneous with the
execution, delivery and effectiveness of this Settlement Agreement, Buyer and
Seller are amending and restating the Amended Agreement in full as set forth in
the Amended Agreement attached hereto as Exhibit 5 (the “Revised Amended
Agreement”). Following the execution and delivery of the Revised Amended
Agreement, the Amended Agreement will be amended and restated in its entirety by
the Revised Amended Agreement and of no further force or effect. The parties
hereby reaffirm and confirm as of the Amended Agreement Date and the date hereof
all of their representations, warranties, covenants and agreements set forth in
the Revised Amended

Page 3 of 9



--------------------------------------------------------------------------------



 



Agreement. For purposes of clarity, all representations and warranties
reaffirmed by Buyer in this Section 5 as of the date hereof are made as of the
date hereof and are material terms of this Settlement Agreement as if set forth
in full herein.
     6. Indemnity Agreements. As a condition precedent to Seller’s payment of
the Settlement Amount and the LADOT Settlement Amount as set forth in Sections
3(a) and (b) of this Settlement Agreement, Buyer shall deliver to Seller a copy
of (a) a fully executed indemnity agreement between Buyer and Arch in the form
attached hereto as Exhibit 6(a), and (b) a fully executed indemnity agreement
between Buyer and Lumbermans Mutual Casualty Company, American Motorists
Insurance Company, American Manufacturers Mutual Insurance Company
(collectively, “Kemper”), in the form attached hereto as Exhibit 6(b).
     7. General Release and Covenant Not to Sue.
          a. The Releasing Party, for and in consideration of the Settlement
Payment and the LADOT Settlement Amount, as required under Section 3 above and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby remises, releases, acquits, satisfies and forever
discharges Seller and its past and present officers, directors, shareholders,
parent companies, subsidiaries, related entities, employees, representatives,
legal representatives, assigns, transferees, predecessors, heirs, principals,
attorneys, agents and all of Seller’s other direct and indirect Affiliates
(collectively “Released Party”), of and from all, and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, obligations, promises, variances, trespasses,
damages, judgments, executions, claims and demands whatsoever (all of the
foregoing collectively, “Claims”), in law or equity, known or unknown, choate or
inchoate, which said Releasing Party, either individually or collectively,
claims to have on behalf of itself or any other entity or person, ever had, now
has, or which any personal representative, successor, heir or assign of the
Releasing Party, hereafter can, shall or may have, against the Released Party,
either individually or collectively, from the beginning of the world to the date
of this Settlement Agreement, including without limitation i) any and all Claims
arising from the performance, nonperformance, or any claim of breach of the
Seller’s covenants, agreements and other obligations under the Original
Agreement, the Amended Agreement or any certificates, documents or agreements
provided by the parties in connection therewith (including Seller’s obligations
to transfer the Assets as set forth in Section 2 of the Amended Agreement, all
of which Buyer acknowledges having received), ii) any and all Claims arising
from the Seller’s representations and warranties contained in the Original
Agreement, the Amended Agreement or any certificates, documents or agreements
provided by the parties in connection therewith, iii) any and all Claims arising
(whether pursuant to the provisions of the Original Agreement, the Amended
Agreement, the Terminated Agreements (defined in Section 11 hereof) or any
certificates, documents or agreements provided by the parties in connection
therewith) for breaches of any representations, warranties, indemnification
obligations or otherwise, including without limitation any Claims based on or
related to allegations of total liquidity shortfall or total value shortfall
and/or based on or related to fraud, iv) any and all Claims arising from any
financial or other information provided by Seller or otherwise made available by
Seller to Buyer, including in connection with the Original

Page 4 of 9



--------------------------------------------------------------------------------



 



Agreement or the Amended Agreement, or in connection with any other fact,
circumstance or thing, v) any and all Claims arising from any financial or other
information not provided by Seller or not otherwise made available by Seller to
Buyer, including in connection with the Original Agreement or the Amended
Agreement, or in connection with any other fact, circumstance or thing, and vi)
any and all other Claims of any nature whatsoever, whether or not arising from
the Original Agreement, the Amended Agreement, or any of the agreements set
forth on Schedule 7(a) hereto (collectively, the “Preserved Agreements”),
subject to and excepting only the obligations of the Seller which are
(A) required to be performed under this Settlement Agreement, (B) required to be
performed by Seller under the Preserved Agreements following the date hereof, or
(C) required to be performed by Seller under the agreements listed on
Schedule 7(a)(1) hereto solely with respect to the projects set forth on
Schedule 7(a)(1) hereto for which, as of the date hereof, Buyer has made payment
to Seller, but for which Buyer has not received payment from the owner or third
party for whom the work is being performed (the “Preserved Obligations”), as to
which in the case of each of the preceding clauses (A), (B) and (C), Buyer
continues to have all rights against Seller thereunder in the event of breach or
non-performance; provided, that upon Buyer’s receipt of payment for any
Preserved Obligation and notwithstanding anything contained in the Preserved
Agreements to the contrary, such obligation shall automatically be deemed,
without any additional action by the parties hereto, to (i) not have been a
Preserved Obligation for any purpose, (ii) be a fully released Claim pursuant to
this Section 7(a) as of the date hereof, and (iii) be fully subject to the
covenant not to sue of Section 7(b).
          b. Neither the Releasing Party nor anyone on his, her or its behalf,
shall assert, make or file any complaint, charge, suit, action or any other
Claim against the Released Party with respect to any matter expressly agreed
upon in Section 7(a) provided that the Seller satisfies all of its obligations
required to be performed pursuant to Section 3 of this Settlement Agreement. In
the event that any complaint, charge, suit, action or other Claim is made,
asserted or filed in breach of this Section 7(b), the Released Party shall be
entitled to recover from the Buyer jointly and severally with any Releasing
Party acting in breach of this Section 7(b) its reasonable attorneys’ fees and
costs incurred in connection with any such breach at both the trial and
appellate levels, including all reasonable attorneys’ fees and costs incurred in
litigating entitlement to, or the amount of, such attorneys’ fees and costs.
          c. Releasing Party acknowledges that it may hereafter discover facts
different from, or in addition to, those which it now believes to be true with
respect to any and all of the Claims herein released.
          d. Releasing Party acknowledges that it has made an investigation of
the facts pertaining to this Settlement Agreement, the Original Agreement, the
Amended Agreement, any and all information it has ever been provided by any
Released Party and any and all dealings it has ever had with any Released Party
to the extent it has deemed necessary, and, further, acknowledges that it has
not relied upon any statement or representation of the Released Party, other
than as set forth in this Settlement Agreement or the Revised Amended Agreement.
     8. Seller Services to Buyer. Notwithstanding anything contained in the
Original Agreement or the Amended Agreement to the contrary, from and after the
effectiveness of this Settlement Agreement, other than with respect to (a) the
Preserved Obligations or (b) any

Page 5 of 9



--------------------------------------------------------------------------------



 



obligations under the Preserved Agreements which are expressly required by their
terms to be satisfied following the date hereof, Seller shall have no further
obligation to provide any work, materials or other services to Buyer, and any
future work, materials or other services provided to Buyer shall be in Seller’s
sole and absolute discretion and on payment terms to be mutually agreed. All
payments due from the Buyer to the Seller for any unpaid work, materials or
other services, as of and after December 31, 2007, shall be paid in accordance
with the terms of the existing agreements for such work, materials or other
services.
     9. No Admission of Liability. Each party denies that it has violated any
law, breached any contract (including, without limitation, the Original
Agreement, the Amended Agreement, the NDA, the Terminated Agreements, the
Preserved Agreements and the Preserved Obligations), or injured or wronged the
other party in any way. This Settlement Agreement is not, and shall not in any
way be construed for any purpose as, an admission by either party of any
liability or wrong-doing, but instead constitutes the good faith settlement of
the parties as to all matters.
     10. Security Services under Leases. Buyer and Seller acknowledge and agree
that notwithstanding the terms of the Leases, Seller agrees to pay one-half
(1/2) of the amount of Buyer’s reasonable out-of-pocket costs (for which
documentation shall be provided to Seller upon Seller’s reasonable request) for
services provided by Persons who are not Affiliates of Buyer to provide security
for the entire property of which the premises covered by the Leases constitutes
a portion. Seller’s obligation under this Section 10 may be satisfied by a
reduction in the agreed amount of aggregate additional rent payable by Buyer to
Seller pursuant to the Leases.
     11. Termination of Original Agreement and Certain Other Agreements Between
the Parties. The Amended Agreement amended and restated in its entirety the
Original Agreement, which is of no further force or effect, and the Revised
Amended Agreement amends and restates in its entirety the Amended Agreement,
which is of no further force or effect. Additionally, (a) each of the agreements
listed on Schedule 11 hereto and (b) all other agreements, contracts, leases
(including all leases of real property), consensual obligations, promises and
undertakings (whether written or oral, express or implied, relating to the
Business or not or legally binding or not), which were entered into between
Buyer and Seller prior to the date of this Settlement Agreement and which are
not Preserved Agreements (collectively, the “Terminated Agreements”) are hereby
terminated and of no further force or effect, except for (i) Buyer’s obligation
to pay, which in every case shall survive this Settlement Agreement and shall be
payable in accordance with the last sentence of Section 8 of this Settlement
Agreement for all services rendered thereunder by or on behalf of Seller which
have not been satisfied as of the date hereof, and (ii) any indemnification,
hold harmless or similar obligations thereunder of Buyer for the benefit of
Seller and/or its Affiliates.
     12. Termination of Transition Services Agreement. The transition services
agreement dated as of February 14, 2007 between Seller and Buyer (the
“Transition Services Agreement”) is hereby terminated and of no further force or
effect. Buyer and Seller acknowledge and agree that (a) there are no outstanding
amounts or payments due and owing by Buyer to Seller pursuant to the Transition
Services Agreement, and (b) Seller has no further obligations pursuant to the
Transition Services Agreement other than to transfer to Buyer

Page 6 of 9



--------------------------------------------------------------------------------



 



promptly following the date hereof at no cost to Buyer all archived e-mail
correspondence and electronic data relating to the Business in Seller’s
possession.
     13. Effectiveness. This Settlement Agreement and the Revised Amended
Agreement shall become effective upon the execution hereof and thereof by both
parties and the payment by Seller of the Settlement Payment, the LADOT
Settlement Amount and the amount described in Section 3(c).
     14. Entire Agreement. This Settlement Agreement, the Revised Amended
Agreement, the Preserved Agreements, the Preserved Obligations, the NDA and the
schedules, exhibits, certificates and other agreements to be delivered pursuant
hereto constitute the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, inducements, and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. This Settlement Agreement may not be modified or amended
other than by an agreement in writing executed by the parties. Should there be
any conflict between the terms of this Settlement Agreement and the terms of the
Revised Amended Agreement, the terms of this Settlement Agreement shall prevail.
     15. Governing Law. This Settlement Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
the conflicts-of-laws rules thereof.
     16. Dispute Resolution. This Settlement Agreement shall be governed by and
construed in accordance with the laws of the State of Florida applicable to
contracts made and to be performed therein. Any controversy or claim arising out
of or relating to this Settlement Agreement or any related agreement or any of
the contemplated transactions will be settled in the following manner:
(i) senior executives representing each of Seller and Buyer will meet to discuss
and attempt to resolve the controversy or claim, (ii) if the controversy or
claim is not resolved as contemplated by clause (i), Seller and Buyer will, by
mutual consent, select an independent third party to mediate such controversy or
claim, provided that such mediation will not be binding upon the parties; and
(iii) if such controversy or claim is not resolved as contemplated by clauses
(i) and (ii), the parties will refer any dispute hereunder (to the exclusion of
a court of law) to final and binding arbitration in Miami, Florida in accordance
with the then existing rules for expedited arbitration (the “Rules”) of the
American Arbitration Association (“AAA”), and judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. The
law applicable to any controversy shall be the law of the State of Florida,
regardless of principles of conflicts of laws. In any arbitration pursuant to
this Agreement involving a dispute in excess of $500,000, the award or decision
shall be rendered by a majority of the members of a Board of Arbitration
consisting of three members, one of whom shall be appointed by each of the
respective parties and the third of whom shall be the chairman of the panel and
be appointed by mutual agreement of said two party-appointed arbitrators. In the
event of failure of said two arbitrators to agree within twenty (20) days after
the commencement of the arbitration proceeding upon the appointment of the third
arbitrator, the third arbitrator shall be appointed by the AAA in accordance
with the Rules. In the event of a dispute involving a sum equal to or less than
$500,000, a single arbitrator shall be appointed by the AAA in accordance with
the Rules. In the event that either party shall fail to appoint an arbitrator
within ten (10) days after the

Page 7 of 9



--------------------------------------------------------------------------------



 



commencement of the arbitration proceedings, such arbitrator and the third
arbitrator shall be appointed by the AAA in accordance with the Rules. Nothing
set forth above shall be interpreted to prevent the parties from agreeing in
writing to submit any dispute to a single arbitrator in lieu of a three member
Board of Arbitration. Upon the completion of the selection of the Board of
Arbitration (or if the parties agree otherwise in writing, a single arbitrator),
an award or decision shall be rendered in writing within no more than thirty
(30) days. The award rendered by arbitration shall be final and binding upon the
parties, and judgment upon the award may be entered in any court of competent
jurisdiction in the United States. Notwithstanding the foregoing, the request by
either party for preliminary or permanent injunctive relief, whether prohibitive
or mandatory, shall not be subject to arbitration and shall be adjudicated only
by the courts of the State of Florida located in Miami-Dade County or the U.S.
District Court for the Southern District of Florida. Each of the parties to this
Settlement Agreement irrevocably consents to the service of process in any
action or proceeding hereunder by the mailing of copies of the notice, summons
and/or complaint by registered or certified airmail, postage prepaid, to the
address specified in Section 21(a) (Notices) of the Revised Amended Agreement.
The foregoing shall not limit the rights of any party to this Settlement
Agreement to serve process in any other manner permitted by Applicable Law or to
obtain execution of judgment in any other jurisdiction. An arbitrator(s) or
court reviewing any dispute related to this Agreement pursuant to this
Section 15 may award reasonable costs for legal representation to a successful
party and may apportion the costs of the arbitration or court costs between the
parties if the arbitrator or court determines that such apportionment is
reasonable, taking into account the circumstances of the case.
     17. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS SETTLEMENT AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
     18. Execution in Counterparts; Facsimile Signatures. This Settlement
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Settlement Agreement shall become effective when one or more such counterparts
have been signed by each of the parties and delivered to the other party. A
facsimile signature will have the same force and effect as an original
signature.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

Page 8 of 9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement
as of the 24th day of January, 2008.

                  MASTEC NORTH AMERICA, INC.    
 
           
 
  By:   /s/ C. Robert Campbell    
 
           
 
      C. Robert Campbell    
 
      Chief Financial Officer &    
 
      Executive Vice President    
 
                ATLAS TRAFFIC MANAGEMENT SYSTEMS LLC    
 
           
 
  By:   /s/ Andro Nodarse-León    
 
           
 
      Andro Nodarse-León    
 
      Founding Director    
 
           
 
  By:   /s/ Benjamin G. Mayer    
 
           
 
      Benjamin G. Mayer    
 
      Founding Director    

Page 9 of 9